Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 21, 2019

The Court of Appeals hereby passes the following order:

A20A0328. DEMETRIS J. WILSON v. THE STATE.

      In 2014, Demetris Wilson entered a guilty plea to charges of involuntary
manslaughter and aggravated assault. He was sentenced to a total term of twenty
years with fifteen years in custody. Wilson then filed a motion to set aside his
convictions because the indictment was not returned in open court. The trial court
denied the motion on July 5, 2019, and Wilson filed the instant notice of appeal on
August 16, 2019. We, however, lack jurisdiction.
       The Supreme Court has made clear that a motion seeking to challenge an
allegedly invalid or void judgment of conviction “is not one of the established
procedures for challenging the validity of a judgment in a criminal case” and that an
appeal from the denial of such a motion is subject to dismissal. Roberts v. State, 286
Ga. 532, 532 (690 SE2d 150) (2010). Thus, Wilson is not authorized to collaterally
attack his conviction in this manner. See id.; Harper v. State, 286 Ga. 216, 218 (1)
(686 SE2d 786) (2009); Matherlee v. State, 303 Ga. App. 765, 766 (694 SE2d 665)
(2010).
       Based on the foregoing, Wilson’s appeal is hereby DISMISSED for lack of
jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/21/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.